Per Curiam.
The finding that the parties made the alleged oral agreements of October 29, 1929, and October 30, 1929, relied upon by the plaintiff in avoidance of her written agreement signed by her and not alleged to have been induced by fraud or misrepresentation, is in our opinion against the weight of the credible evidence. The present case, relating to unauthorized “ sales,” is no stronger than the prior action, predicated upon alleged unauthorized “ purchases,” in which we likewise reversed a verdict in favor of the plaintiff upon the same ground. (Atterbury v. McGlinn, 239 App. Div. 478.)
It follows, therefore, that the judgment should be reversed, and a new trial granted, with costs to the appellants to abide the event.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Judgment reversed and a new trial ordered, with costs to the appellants to abide the event.